Citation Nr: 0533762	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1994, for a grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to May 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
February 1999 rating decision increased the veteran's 
evaluation from 30 percent to 100 percent, effective January 
25, 1994, and the veteran appealed the effective date.

During the initial review of the case, the Board determined 
that additional development was required and, in December 
2003, remanded the case to the RO for the additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The earliest date at which it is ascertainable that the 
criteria for a 100 percent rating were met is January 25, 
1994.


CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 1994, 
for the award of a 100 percent disability rating for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for an earlier effective 
date, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.
The veteran was also provided with a copy of the appealed 
rating decision, as well as December 1999 Statement of the 
Case (SOC), and a September 2005 Supplemental Statement of 
the Case (SSOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the September 2005 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, Social Security records, 
and post-service medical records and examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Relevant law and regulation

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim. The 
effective date of an award of increased compensation shall be 
the earliest date at which it is factually ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Factual background

In a June 1999 statement, the veteran asserted that he was 
100 percent disabled as of 1981 when he was diagnosed with 
PTSD and filed his initial claim.  In  his November 1999 
Notice of Disagreement, he veteran asserted that civilian 
medical records would show that he was unable to work due to 
disability as of 1990, as shown by his award of Social 
Security benefits in 1991.

Historically, a November 1981 rating decision granted service 
connection for PTSD with a 30 percent evaluation, effective 
from August 1981.  A September 1988 rating decision reduced 
the evaluation to 10 percent effective from December 1988.  A 
September 1988 RO letter informed the veteran of the decision 
and of his appeal rights.  The claims file reflects no 
evidence of the veteran having appealed that decision, and it 
became final.  The next correspondence of record is the 
veteran's most current application for an increase, which was 
received by the RO in January 1994.

During the development of the veteran's claim, in April 1996, 
the RO requested the Social Security Administration (SSA) to 
provide the records related to that agency's grant of 
benefits to the veteran.  The RO received the SSA records in 
July 1996.  The June 1991 SSA Disability Determination and 
Transmittal reflects that the veteran was awarded disability 
for the primary disability of discogenic and degenerative 
disease of the back.  The secondary basis of disability was 
mood or affective disorders.  The SSA determination was based 
entirely on private medical evidence.  An August 1990 
Discharge Summary reflects that the veteran was admitted to a 
civilian hospital.  The summary reflects that, since the 
veteran's on-the-job back injury, he had grown increasingly 
depressed due to his inability to work and constant back 
pain, as he demanded increased narcotics for treatment rather 
than tolerating the pain.  He was deemed depressed due in 
part to opiate withdrawal.  The discharge Axis I diagnosis 
was opiate withdrawal and dysthymic disorder.  A June 1991 
mental assessment conducted for SSA noted the veteran's in-
patient treatment for PTSD by VA in 1981.  The examiner 
diagnosed the veteran as having major depression secondary to 
chronic pain.  Psychological testing was interpreted as 
showing an obsessive-compulsive disorder and dysthymia.  His 
speech was normal, his mood depressed, and his affect was 
dull.  His memory was intact, with long-term better than 
short-term.  He was oriented times four.  The examiner 
categorized the veteran's mental disorders as affective 
disorders and assessed the veteran's impairment as not 
severe.

During the appeal period, to include pursuant to the remand, 
all of the VA facilities known to have treated the veteran 
were asked to provide records of any treatment provided the 
veteran between January 1993 and December 1994.  These 
development requests resulted in no treatment records related 
to the veteran's PTSD for the period indicated.

Analysis

The Board finds no evidence to support the veteran's 
contention that the effective date of his evaluation should 
be earlier than 1994.  As concerns his assertion that he was 
diagnosed with PTSD in 1981 and has experienced the symptoms 
since, therefore, that should be his effective date, such is 
contrary to applicable regulation.  First, the veteran's 
initial claim was adjudicated in 1981 with his initial 
evaluation effective in 1981, and he did not appeal that 
decision.  Second, the veteran did not appeal the September 
1988 decision reducing his evaluation to 10 percent.  In 
addition, the Board finds that there is no support for his 
contention in the SSA records.

The SSA records clearly show that the primary basis for the 
award of the SSA benefits was the veteran's back disability.  
His mental disorders were assessed as not severe in 1991, and 
the 1990 diagnosis of major depression was deemed to be 
secondary to his back disability.  Further, even if the SSA 
records reflected 
PTSD symptomatology which supported a 100 percent evaluation, 
there simply is no evidence that the veteran had a claim 
pending in 1991 or 1992.  Other than an application for death 
benefits, see 38 C.F.R. § 3.153, VA is not deemed to have 
constructive notice of applications for SSA disability 
benefits.  Even if one meets the criteria for VA benefits, a 
valid claim for benefits still must be filed.  38 C.F.R. 
§ 3.151.  The veteran's claim for an increased rating was 
received on January 25, 1994.  Thus, the earliest effective 
date possible for his award is January 1993.  38 C.F.R. 
§ 3.400(o).  Reasonable efforts to develop evidence related 
to that time period were fruitless.

The Board has considered the doctrine of reasonable doubt, 
38 C.F.R. §§ 3.102, 4.3, but finds that the preponderance of 
the evidence shows that the earliest date at which the 
veteran met the criteria for a 100 percent evaluation was 
January 25, 1994.  38 C.F.R. § 3.400(o).  Thus, the veteran's 
effective date was fixed in accord with applicable law and 
regulation. 


ORDER

Entitlement to an effective date earlier than January 25, 
1994, for the grant of a 100 percent evaluation for PTSD is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


